PER CURIAM.
Petitioner sought a writ of habeas corpus in a sworn petition claiming that his counsel failed to file an appeal from his plea and sentence, although requested to *711do so by petitioner.1 Petitioner seeks a belated appeal. We issued an order to show cause, and the state responded stating that it had contacted the attorney named in the petition, and the attorney maintained that he had not represented the petitioner. Petitioner then filed a sworn response in which he admitted that the attorney did not represent him and that he mentioned that fact to the prison paralegal who was assisting him. According to the petitioner, the prison paralegal told him that it would not matter as the court would find the correct attorney. He asks this court to allow him to amend his petition to name the correct attorney.
We dismiss the petition. Petitioner knowingly swore to false allegations. He cannot rely on the misadviee of a prison paralegal to excuse his intentionally false statements of fact. We will not permit the amendment of his petition because of his false statements.
WARNER, STEVENSON and TAYLOR, JJ., concur.

. We would add that from his allegations in the petition, it does not appear that the issue about which he complains is one that can be remedied in an appeal from the plea and sentence in any event.